Exhibit 10.2

EXECUTION VERSION

 

            INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT dated as of
February 15, 2012 (this “Agreement”), relating to the CREDIT AGREEMENT dated as
of December 6 , 2010 (as amended by Amendment No. 1 dated as of March 25, 2011,
the “Credit Agreement”), among TRANSDIGM INC., a Delaware corporation (the
“Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware corporation
(“Holdings”),the subsidiaries of the Borrower from time to time party thereto,
the Lenders party thereto, and CREDIT SUISSE AG, as administrative agent and
collateral agent (in such capacities, the “Agent”).

A. The Borrower has requested that the Persons set forth on Schedule 1 hereto
(the “Incremental Revolving Credit Lenders”) provide Incremental Revolving
Credit Commitments (the “Incremental Revolving Credit Commitments”) to the
Borrower in an aggregate amount of $65,000,000.

B. The Incremental Revolving Credit Lenders are willing to provide the
Incremental Revolving Credit Commitments to the Borrower on the terms and
subject to the conditions set forth herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The rules of
interpretation set forth in Section 1.03 of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

SECTION 2. Incremental Revolving Credit Commitments. (a) Schedule 1 hereto sets
forth the Incremental Revolving Credit Commitment of each Incremental Revolving
Credit Lender as of the Effective Date (as defined below). The Incremental
Revolving Credit Commitment of each Incremental Revolving Credit Lender shall be
several and not joint.

(b) The Incremental Revolving Credit Commitments and the Incremental Revolving
Loans and other extensions of credit made thereunder shall have the terms
applicable to the Revolving Credit Commitments and the Revolving Loans and other
extensions of credit made thereunder, respectively. With effect from the
Effective Date, the Incremental Revolving Credit Lenders shall constitute
“Incremental Revolving Credit Lenders”, “Revolving Credit Lenders” and
“Lenders”, the Incremental Revolving Credit Commitments shall constitute
“Incremental Revolving Credit Commitments” and “Revolving Credit Commitments”
and the loans made thereunder shall constitute “Incremental Revolving Loans” and
“Revolving Loans”, in each case for all purposes of the Credit Agreement and the
other Loan Documents.

(c) (i) Upon the effectiveness of the Incremental Revolving Credit Commitments,
each Revolving Credit Lender immediately prior to such effectiveness will
automatically and without further act be deemed to have assigned to each
Incremental Revolving Credit Lender, and each such Incremental Revolving Credit



--------------------------------------------------------------------------------

Lender will automatically and without further act be deemed to have assumed, a
portion of such Revolving Credit Lender’s participations under the Credit
Agreement in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (x) participations under the Credit
Agreement in Letters of Credit and (y) participations under the Credit Agreement
in Swingline Loans held by each Revolving Credit Lender (including each such
Incremental Revolving Credit Lender) will equal such Lender’s Pro Rata
Percentage and (ii) if, on the Effective Date, there are any Revolving Loans
outstanding, such Revolving Loans shall, upon the effectiveness of the
Incremental Revolving Credit Commitments, be prepaid from the proceeds of
additional Revolving Loans made under the Credit Agreement (reflecting the
increase in the Total Revolving Credit Commitment), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Revolving Credit Lender in accordance with Section 2.15 of
the Credit Agreement.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each Loan Party hereby represents and warrants to the
Agent and each of the Incremental Revolving Credit Lenders that:

(a) This Agreement and the transactions contemplated hereby are within each Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational and, if required, stockholder action of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and is a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity.

(b) At the time of and immediately after giving effect to this Agreement and the
transactions contemplated hereby, (i) the representations and warranties set
forth in Article III of the Credit Agreement and in each other Loan Document are
true and correct in all material respects on and as of the Effective Date as
though made on and as of the Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that are
already modified or qualified by materiality in the text thereof and (ii) no
Event of Default or Default has occurred and is continuing.

SECTION 4. Conditions to Effectiveness. The effectiveness of this Agreement and
the obligations of the Incremental Revolving Credit Lenders to provide the
Incremental Revolving Credit Commitments are subject to the satisfaction or
waiver of the following conditions precedent (the date on which all such
conditions are satisfied or waived, the “Effective Date”):

(a) The Agent (or its counsel) shall have received (i) from each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or
(B) written evidence satisfactory to the Agent (which may include facsimile or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) The Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the Closing Date.

(c) The Incremental Revolving Credit Lenders and the Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable documented fees and expenses of legal
counsel), on or before the Effective Date.

(d) The representations and warranties set forth in Section 3 shall be true and
correct, and the Agent shall have received a certificate to that effect dated as
of the Effective Date and executed by a Financial Officer of the Borrower.

(e) The Borrower shall be in Pro Forma Compliance with the covenants set forth
in Section 6.14 of the Credit Agreement, the Consolidated Secured Debt Ratio
shall be no greater than 4.00 to 1.00, and the Agent shall have received a
certificate to that effect (containing reasonably detailed calculations thereof)
dated as of the Effective Date and executed by a Financial Officer of the
Borrower.

The Agent shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 5. Consent and Reaffirmation. Each of the Borrower and each other Loan
Party hereby (a) consents to this Agreement and the transactions contemplated
hereby, (b) agrees that, notwithstanding the effectiveness of this Agreement,
the Guarantee and Collateral Agreement and each of the other Collateral
Documents continue to be in full force and effect, (c) affirms and confirms its
guarantee (in the case of a Guarantor) of the Obligations and the pledge of
and/or grant of a security interest in its assets as Collateral pursuant to the
Collateral Documents to secure such Obligations, all as provided in the Loan
Documents, and (d) acknowledges and agrees that such guarantee, pledge and/or
grant continues in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement and the other Loan Documents, including
the Incremental Revolving Credit Commitments and the extensions of credit
thereunder.

SECTION 6. Loan Documents. This Agreement shall constitute a “Loan Document” and
an “Incremental Revolving Credit Assumption Agreement”, in each case for all
purposes of the Credit Agreement and the other Loan Documents.

SECTION 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of an original executed counterpart of this Agreement.

SECTION 8. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

    TRANSDIGM INC.     by         /s/ Gregory Rufus       Name: Gregory Rufus  
   

Title: Executive Vice President, Chief

Financial Officer and Secretary

    TRANSDIGM GROUP INCORPORATED     by         /s/ Gregory Rufus       Name:
Gregory Rufus      

Title: Executive Vice President, Chief

Financial Officer and Secretary

   

MARATHONNORCO AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

CHAMPION AEROSPACE LLC

AVIONIC INSTRUMENTS LLC

SKURKA AEROSPACE INC.

AEROCONTROLEX GROUP, INC.

AVIATION TECHNOLOGIES, INC.

TRANSICOIL LLC

MALAYSIAN AEROSPACE SERVICES, INC.

BRUCE AEROSPACE INC.

CEF INDUSTRIES, LLC

ACME AEROSPACE, INC.

SEMCO INSTRUMENTS, INC.

DUKES AEROSPACE, INC.

AIRCRAFT PARTS CORPORATION

CDA INTERCORP LLC

AVTECH CORPORATION

BRUCE INDUSTRIES, INC.

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE US LLC

MCKECHNIE AEROSPACE INVESTMENTS, INC.

HARTWELL CORPORATION

WESTERN SKY INDUSTRIES, LLC

TEXAS ROTRONICS, INC.

HARCO LABORATORIES, INCORPORATED



--------------------------------------------------------------------------------

   

SCHNELLER HOLDINGS LLC

SCHNELLER INTERNATIONAL SALES CORP.

SCHNELLER LLC

    by         /s/ Gregory Rufus       Name: Gregory Rufus      

Title: Treasurer and Secretary



--------------------------------------------------------------------------------

 

   

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Agent and Lender,

    by         /s/ Robert Hetu      

Name: Robert Hetu

Title: Managing Director

    by         /s/ Kevin Buddhdew      

Name: Kevin Buddhdew

Title: Associate

    CIT BANK     by         /s/ Dan Burnett      

Name: Dan Burnett

Title: Director

    RBS CITIZENS, N.A.     by         /s/ Joshua Botnick      

Name: Joshua Botnick

Title: Vice President

    ROYAL BANK OF CANADA     by         /s/ Richard C. Smith      

Name: Richards C. Smith

Title: Authorized Signatory

   

SUMITOMO MITSUI BANKING CORPORATION

    by         /s/ Shuji Yabe      

Name: Shuji Yabe

Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

Revolving Commitments

 

Incremental Revolving Credit Lender

  

Incremental Revolving Credit Commitment

 

Royal Bank of Canada

   $ 35,000,000   

RBS Citizens, N.A.

   $ 15,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 5,500,000   

Sumitomo Mitsui Banking Corporation

   $ 5,000,000   

CIT Bank

   $ 4,500,000   

TOTAL

   $ 65,000,000   